UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 88-0381258 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, FL33544 (Address of Principal Executive Offices) 2010 Stock Option Plan (Full title of the plan) Corporation Service Company 2711 Centerville Road, Suite 400
